Case 1:19-cv-10219-PBS Document 22-2 Filed 08/27/20 Page 1of11

Linda Cristini

From: Linda Cristini

Sent: Thursday, November 7, 2019 12:35 PM
To: ots@jud.state.ma.us

Subject: Transcript Order Form

Attachments: ots transcript order form.pdf
Sir/Madam:

Attached please find a Transcript Order form for the matter of Commonwealth v. Leon Jabir Bay (a/k/a Leon Campbell) —
Docket No. 1911CR000365/Middlesex County — Judge Coffey ~ Courtroom 4.

We are requesting transcripts from a trial which took place on 9/3/19 (8:57AM to 4:02PM) and 9/4/19 (9:39AM to
11:54AM) in Lowell District Court.

Thank you for your assistance with this matter. Feel free to contact us with any questions.

Linda

Linda S. Cristini

Legal Assistant/Paralegal to Bradford N. Louison, Esq.
Louison, Costello, Condon & Pfaff, LLP

101 Summer Street

Boston, MA 02110

(617) 439-0305

fax (617) 439-0325

Le | Louison, Costello, Condon & Pfaff, LLP

This email message and any attachments are confidential and may be privileged. If you are not the intended recipient,
please notify Louison, Costello, Condon & Pfaff, LLP immediately by replying to this message and destroy all copies of
this message and any attachments. Thank you.

  
 

Fee : hatve

For more information about Louison, Costello, Condon & Pfaff, LLP, please visit us at www.lccplaw.com.
Case 1:19-cv-10219-PBS Document 22-2 Filed 08/27/20 Page 2 of 11

 

TRANSCRIPT ORDER FORM - 4/2014

} Email: ots@jud.state.ma.us, Fax: 617-878-0762, Phone: 617-878-0225

 

 

Part | - TO BE COMPLETED BY REQUESTOR
Email or FAX Form to OTS for Superior, Suffolk Juvenile, Boston Housing Courts, JAVS recorded proceedings.

Call 617-788-8130 for Superior Court, Court Reporter recorded proceedings.

 

1. REQUESTOR FULL NAME 2. EMAIL {must be provided} 3. PHONE {must be provided)

. - fsa ly [cuisw cc (aco, COM | Office: GL7- 43G- 63 0S
Ba dbud N.lormon, 234. eich re Cow | cell oly

 

4. MAILING ADDRESS 5. CASE NAME Cuwenwealtav, 6. 1S THIS AN APPEAL?
Lovisin, Getello, Cen eos is 1 se Leon tvs Jabnr

fol Sumwer Sect As a | Ka Lec Bneep bell YES of NO Jcircle one)

 

 

 

 

 

7. DOCKET NUMBER {County must be provided) 8. JUDGE & CO a. {must be previded)
Middlesex. 19/1 CRCOD36S° Tide Gey [(coctown $
J
9. DATE AND TIME OF COURT PROCEEDING (must be provided):
1c ¢ em
DATE:(/3/ 19 START TIME:_S°!S7END TIME; 4.0 DATE: START TIME: END TIME:
DATE? /Y ha START TIME: 7:34 “END TIME: (1: SU“ Bate: START TIME: END TIME:
DATE: START TIME: END TIME: DATE: START TIME: END TIME:

If you don't know the exact start/end time, AM or PM is helpful in locating the specific case on the audio recording.
ATTACH SEPARATE SHEET FOR ADDITIONAL DATES AND TIMES OF PROCEEDINGS.

 

10. TRANSCRIPT ORDERED: (For More Information, READ INSTRUCTIONS, Item 10.)

eORIGINAL ($3.00 per page Regular Delivery) ORUSH ORIGINAL ($4.50 per page Rush Delivery)
OCOPY ($1.00 per page Regular) ORUSH COPY ($1.50 per page Rush)
OORIGINAL & COPY ($4.00 per page Regular) QRUSH ORIGINAL & COPY ($6.00 per page Rush)

A COPY may ONLY be ordered if an ORIGINAL has been previously prepared.
For an APPEAL, the Appellant orders an Original & Copy; the Appellee orders a Copy.

 

11. INDIGENT TRANSCRIPTS:

indigent transcripts are paid for by the Committee for Public Counsel Services (CPCS). A deposit paymentis not required. When OTS
receives the audio recording from the court, a transcriber will be assigned to prepare your transcript within 90 days.

OORIGINAL OCOPY

If applicable, provide NAC (Notice of Assignment of Counsel) NUMBER:

 

12. STATEMENT: / agree to pay the | 13. SIGNATURE

14. DATE
transcriber until the transcriber completes ON, Fie
the transcript or | cancel in writing. BE. te Henk lie 2 a [{/7 2619

 

Part I!- TO BE COMPLETED BY STAFF

 

 

15. DATE CD RECEIVED FROM 16. CD LENGTH IN MINUTES 17. TRACKING NUMBER
COURT

 

 

 

 
Case 1:19-cv-10219-PBS Document 22-2 Filed 08/27/20 Page 3 of 11

 

READ INSTRUCTIONS BEFORE COMPLETING TRANSCRIPT ORDER FORM - 4/2014

 

All items in Part | must be provided, otherwise your form will be returned. Please type or write legibly with a pen.

 

 

 

Item 1. REQUESTOR NAME - Provide your Full Name.

Item 2. EMAIL - Provide your Email Address. Your Email must be provided.

Item 3. PHONE - Provide your Office and Cell. Your Phone Numbers must be provided.

Item 4. MAILING ADDRESS - Provide your Mailing Address.

Item 5. CASE NAME - Provide the Full Case Name (example - Comm. v. John Doe or John Doe v. Jane Smith)
Item 6. IS THIS AN APPEAL? - If this case is on appeal, circle YES. If this case is not on appeal, circle NO.

Item 7. DOCKET NUMBER - Provide the Full Docket Number (example - SUCR2012-01234 or SUCV2012-56789).
County must be provided.

Item 8. JUDGE & COURTROOM - Provide the Name of the Judge that presided over the case and Courtroom case was held.
Judge, Courtroom must be provided.

item 9. DATE AND TIME OF COURT PROCEEDING - Date, Start Time, End Time of the court proceeding must be
provided. /f you don't know the exact start/end time, AM or PM is helpful in locating the specific case on the audio recording.

AUDIO RECORDING AND TRANSCRIBER ASSIGNMENT - Audio recordings from the court take time; especially if multiple
days of proceedings are requested. When OTS receives the audio recording from the court, a transcriber will be assigned.

Item 10. TRANSCRIPT ORDERED - Check the appropriate box to identify Transcript Ordered: Original, Copy, Original & Copy,
Rush Original, Rush Copy, Rush Original & Copy. A Copy may ONLY be ordered if an Original has been previously
prepared. For an Appeal, the Appellant orders an Original & Copy; the Appellee orders a Copy.

ESTIMATED COST OF REGULAR AND RUSH TRANSCRIPTS - Estimated costs of transcripts are based on producing
approximately 50 pages of transcript for 1 hour of recording. Regular delivery of 1 hour of recording costs $150.00 (50
pages at $3.00 per page). Rush delivery of 1 hour of recording costs $225.00 (50 pages at $4.50 per page).

The transcriber will provide you with an estimated cost, deposit payment amount, and expected delivery date. When
the transcriber receives your deposit payment, they will provide you with an expected delivery date.

DEPOSIT PAYMENT AND TRANSCRIPT DELIVERY (DO NOT SEND PAYMENT TO OTS) - The deposit payment to the
transcriber must be made within 5 days for Regular Delivery and 1 day for Rush Delivery. #f you do not provide the
transcriber with the deposit payment within this time frame, your order will be cancelfed, W hen the transcriber confirms
your deposit payment has been received, you can expect your transcript within 90 days for Regular Delivery or 1-7 days for
Rush Delivery, depending on the length of the audio recording.

Item 11. INDIGENT TRANSCRIPTS - Indigent transcripts are paid for by the Committee for Public Counsel Services (CPCS).
A deposit payment is not required. When OTS receives the audio recording from the court, a transcriber will be assigned
to prepare your transcript within 90 days. Check the appropriate box to identify the Transcript Ordered: Original, Copy. If
applicable, provide NAC (Notice of Assignment of Counsel) Number.

Item 12. STATEMENT - The requestor must agree to pay the transcriber for work performed up until the transcriber completes
the transcript or the requestor cancels the order in writing.

Item 13. SIGNATURE - Provide your Signature.

Item 14. DATE - Provide the Date.
Case 1:19-cv-10219-PBS Do iled 08/27/20 Page 4 of 11

 

LOUISON, COSTELLO, CONDON & PFAFF, LLP

 

DOUGLAS I. LOUISON* ATTORNEYS AT LAW , ALEXANDRA GRASKEMPER**
PATRICK J. COSTELLO 101 SUMMER STREET MEGAN K. BAKER***

DAVID E. CONDON BOSTON, MASSACHUSETTS 02110 MATTHEW T. GOEPFRICH
BRADFORD N. LOUISON**

STEPHEN C. PFAFF TELEPHONE: (617) 439-0305 —

REGINA M. RYAN FACSIMILE: (617) 439-0325 “ALSO ADMITTED IN ME
KATHLEEN E. CONNOLLY www. Iccplaw.com **ALSO ADMITTED IN RI
JOSEPH A. PADOLSKY’* ***ALSO ADMITTED IN FL

October 25, 2019

Leonitus Jabir Bey
P.O. Box 1934
Lowell, Mass 01854

RE: Leonitus Jabir Bey v. David Pender
United States District Court Docket No. 19-10219- PBS

Dear Mr. Bey:

Enclosed please find a copy of the criminal docket from the Lowell District Court in the
matter of Commonwealth v. Leon J. Campbell, Docket No. 1911CR000365.

Very truly/Vaurs,

~

Qtr L

Bradford N. Louison

BNLAsce
Enclosure

EAST BOOTHBAY, ME BOSTON, MA BARRINGTON, RI
Case 1:19-cv-10219-PBS Document 22-2 Filed 08/27/20 Page 5of11

 

 

 

 

 

 

 

 

CRIMINAL DOCKET DOCKET NUMBER NO. OF COUNTS | Trial Court of Massachusetts ©,
1911CR000365 9 District Court Department Wy
DEFENDANT NAME AND ADDRESS DOB GENDER COURT NAME & ADDRESS
Leon J Campbell 41/20/1983 Male jaws District Court
urd Stree

409 Fourth Ave DATE COMPLAINT ISSUED Lowell, MA 01852
Apt 1 01/23/2019
Lowell, MA 01852 PRECOMPLAINT ARREST DATE INTERPRETER REQUIRED

01/22/2019 .

 

 

FIRST FIVE OFFENSE COUNTS

 

 

 

 

 

 

 

COUNT CODE FE: PTION OFFENSE DATE
1 269/10/B DANGEROUS WEAPON, CARRY ¢269 §10(b) 01/22/2019
2 90/24/E NEGLIGENT OPERATION OF MOTOR VEHICLE c90 §24(2)(a) 01/22/2019
3 90/10/A UNLICENSED OPERATION OF MV c90 §10 01/22/2019
4 268/34A FALSE ID INFORMATION, ARRESTEE FURNISH TO LAW ENFORCEMENT c268 §34A 01/22/2019
5 268/328 RESIST ARREST c268 §32B 01/22/2019
DEFENSE ATTORNEY OFFENSE CITY/TOWN POLICE DEPARTMENT

Lowell Lowell PD
DATE & JUDGE DOCKET ENTRY DATE & JUDGE FEES IMPOSED

C1 Attorney appointed (SJC R. 3:10) pounsel Fee (11D § 2AT2) 2 waive

O a denied & Deft. Advised per 211 D §2A —
\ faiver of Counsel found after colloquy \ 2 i & pons! Contribution (211D § 2) CO WAIVED

4 BA (Carva|d )
QU \n ork CO pail ~ peut Warrant Fee (276 § 30/1) CI walveD
; 37 Terms of release set: (J See Docket for special condition

\ (1 Held (276 §58A) a Warrant Arrest Fee (276 § 3092) [] walvep

 

Arraigned and advised:

DD Right to bail to review (276 §58)
CJ Right to drug exam (111E § 10)

otential of bail revocation (276 §58B)

CJ Inquiry made by Court under 276 § 56A

q-

Probation Supervision Febl(zve a4) TERGAIVED

Y-AG GS. 4/19 TB

 

Bail Order Forfeited

 

 

Abuse Allegation:

CJ ©276 § 56A form filed by Commonwealth
OD Allegation of abuse under C276 § 56A found
J No allegation of abuse under C276 § S56A found

Advised of right to jury iat TS eONIT aS

(] Waiver of jury found after colloquy
0 Does not waive

 

Advised of trial rights as pro se (Dist. Ct. Supp.R.4)

 

 

Advised of right of appeal to Appeals Ct. (M.R. Crim P.R. 28)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SRP = Status review of payments FAT = First appearance in jury session
DFTA = Defendant failed to appear & was defaulted

SEN = Sentencing

SCHEDULING HISTORY
No. SCHEDULED DATE EVENT RESULT JUDGE TAPE START/
f STOP
1 01/23/2019 Arraignment (/Held [J Not Held but Event Resolved [J] Cont'd Pp a
2 Q\ \ q \ A Pre OC Held ( Not Held but Event Resolved [1] Cont'd
3 of \A \o C+ Ee CJ Held (J NotHeld but Event Resolved [] Cont'd
4 ee OJ Held [J Not Heid but Event Resolved [] Cont'd
(~ R19 La
5 gq =) [Ares C1 Not Held but Event Resolved [7] eae :
“US ST =) ig
; 7} ‘ 4 bayer
6 7 1} 4 | S\ ri CJ Held [ Not Held but Event Resolved aoa an tie ang 3 by
7 qY IF St (1 Held [J Not Held but Event Resolved [] Gp Gontid tai ig oF Stas, i haraunte sath ny ATR
1 oY Shee ; iS vv
8 { On|l+ \ 4 f. O Held [] NotHeld but Event Resolved [] Cantay # OF ro) 7 288
9 1 Held (7 NotHeld but Event Resolved (] Carty A ef -
i i = ~ = mT " if | , 7
40 V7 BiG Ae (I Held [((] Not Held but Event Resolved [[] Cont'd ‘ey Leh any (>< —fonp ;
APPROVED ABBREVIATIONS O_ERK Sinclolas
ARR = Arraignment PTH = Pretrial hearing DCE = Discovery compliance & jury selection BTR=Benchtrial JTR= Jury trial PCH = Probable cause hearing MOT=Motionheafing SRE = Status review

CWF = Continuance-withoutfinding scheduled to terminate
WAR = Warrant Issued WARD = Default warrantissued WR = Warrant or default warrant recalled 9=PVH = probation revocation hearing.

PRO = Probation scheduled to terminate

 

A TRUE COPY ATTEST: |CLERK-MAGISTRATE / ASST CLERK

x

 

 

TOTAL NO. OF PAGES ON (DATE)

 

 

 

 

Date/Time Printed: 01-23-2019 08:55:26

UMA LEA | |
1911CRO00365

Revised: 07/15
Case 1:19-cv-10219-PBS Document 22-2 Filed 08/27/20 Page 6 of 11

 

 

 

 

 

 

DEFENDANT NAME DOCKET NUMBER
CRIMINAL DOCKET - OFFENSES
Leon J Campbell 1911CRO00365
COUNT / OFFENSE DISPOSITION DATE AND JUDGE
1 DANGEROUS WEAPON, CARRY 6269 §10(b) Q. \_\ \9 (3 Q t.
AN =|
DISPOSITION METHOD FINE/ASSESSMENT SURFINE COSTS OUI §24D FEE QUI VICTIMS ASMT

O Guilty Plea or 0 Admission to Sufficient Facts accepted after
colloquy and alien waming pursuant to C278§29D and MRCrP12

HEAD INJURY ASMT | RESTITUTION VWASSESSMENT |BATTERER'SFEE OTHER

 

 

 

 

 

 

SENTENCE OR OTHER DISPOSITION
O Sufficient facts found but continued without a finding until:
ODefendant placed on probation until:

ODismissed upon:
Request of Commonwealth 1] Request of Victim
0 Request of Defendant 0 Failure to prosecute

 

 

 

 

 

 

 

 

 

 

 

ORisk/Need or OU! C1 Administrative Supervision
Other. : O1Defendant piaced on pretrial probation (276 §87) until:
Ci Filed with Defendant's consent To be dismissed if court costs / restitution paid by:
0 Nolle Prosequi
O1 Decriminalized (277 §70 C)
FINDING FINAL DISPOSITION JUDGE DATE
OGuilty fiNot Guilty O Dismissed on recommendation of Probation Dept.
OResponsible C1 Not Responsible 1 Probation terminated: defendant discharged ~,
0 Sentence or disposition revoked (see cont'd page) -\
UProbabie Cause U1 No Probable Cause ogee EN _
COUNT / OFFENSE Sia DISPOSITION DATE AND JUDGE
2 NEGLIGENT OPERATION OF MOTOR VEHICLE 690 SaaS E a] i 4 -4. \ S C £ {
Ate oy
DISPOSITION METHOD FINE/ASSESSMENT | SURFINE cOsTs OUI §24D FEE OUI VICTIMS aut |
DO Guilty Plea orO Admission to Sufficient Facts accepted after SSS
collaquy and alien waming pursuant to C278§29D and MRCrP12 DATE £ INITIALS :
. HEAD INJURY ASMT RESTITUTION VW ASSESSME SATTERER'S FEE OTHER
Oi Bengfi Trial
ry Trial +S 4 aN

 

oo. SENTENCE OR OTHER DISPOSITION
OiDismissed upon:
a O Sufficient facts found but continued without a finding until:
( Request of Commonwealth C1) Request of Victim : ; 9 S
[Defendant placed on probation until:
Cl Risk/Need er OUI Cl Administrative Supervision 3uS ¢ . DS
Other: CDefendant placed on pretrial probation (276 §87) until:

O Filed with Defendant's consent LITo be dismissed if court costs / restitution paid by: Qa ~ 3 a Z QZ }
D Nolle Prosequi

o Decgifiinalized (277 §70C)

oOo Request of Defendant 0 Failure to prosecute

 

FINDING FINAL DISPOSITION JUDGE DATE
uilty C1 Net Guilty 0 Dismissed on recommendation of Probation Dept.
OResponsible Ci Not Responsible 1 Probation GNES aa discharged _

[Probable Cause 01 No Probable Cause

 

DISPOSITION DATE AND JUDGE.

COUNT / OFFENSE
3 UNLICENSED OPERATION OF MV c90 §10 aja lia Ti 4 -U ~| Q ( (\ at £ e

CM AL

 

 

DISPOSITION METHOD FINEIASSESSMENT |SURFINE COSTS OU! §24D FEE OUI VICTIMS ASMr

(1 Guilty Plea or Admission to Sufficient Facts accepted after $ 5S OD
colloquy and alien waming pursuant to C278§29D and MRCrP12|_*

ClBensh Trial
pte

DO Dismissed upon:

 

HEAD INJURY ASMT RESTITUTION VAN ASSESSMENT BATTERER'S FEE OTHER

 

 

 

 

 

SENTENCE OR OTHER DISPOSITION

C Request of Commonwealth 0 Request of Victim
U1 Defendant placed on probation until:

(O Risk/Need or OUI 0 Administrative, e, Supervis rvisioy navel
“ wl atl
Other: Ci Defendant piaced on pretrial probation (276 §87 pnt:

[1 Filed with Defendant's consent To be dismissed if court costs / restitution paid by:
01 Nolle Prosequi

O Degfiminalized(277 §70 C)

 

CO Request of Defendant (J Failure to prosecute

  
 

 

 

 

 

 

poss FINAL DISPOSITION JUDGE
; Guilty C Not Guilty C1 Dismissed on recommendation of Probation Dept.
7 , . Probation terminated: defendant discharged
Oo bl Not Responsible u
Responsible o Ponst O1 Sentence or disposition revoked (see cont'd page)
C1 Probable Cause 0 No Probable Cause
Date/Time Printed: 01-23-2019 08:55:26 PEE f Revised: 07/16
1911CR000365 4

 

 
Case 1:19-cv-10219

-PBS Document 22-2 Filed 08/27/20 Page 7 of 11

 

 

 

 

 

Dismissed upon:
0 Request of Commonweaith C] Request of Victim

O Request of Defendant O Failure to prosecute

Other:

a Defendant's consent
jolie Prosequi

D2 Decriminalized (277 §70 C)

 

DEFENDANT NAME DOCKET NUMBER
INAL DOCKET - OFFENSE

CRIMINA ock OF SES Leon J Campbell 1911CR000365
COUNT / OFFENSE DISPOSITION DATE AND JUDGE j

4 FALSE [ID INFORMATION, ARRESTEE FURNISH TO LAW ENFORCEMENT c268 §34A ( a f. Lex, i JT gG / 3 / / Gg

DISPOSITION METHOD |FINEASSESSMENT — | SURFINE costs OU! §248 FEE OUI ViETIMS ASMT
1 Guilty Plea or Admission to Sufficient Facts accepted after
colloquy and alien warning pursuant to C278§29D and MRCrP12
. HEADINJURY ASMT | RESTITUTION VAVASSESSMENT |BATTERER'SFEE [OTHER

OBench Trial
CiJury Triai

 

 

 

 

 

SENTENCE OR OTHER DISPOSITION
O Sufficient facts found but continued without a finding until:
(Defendant placed on probation until:

O Risk/Need or OU! CJ Administrative Supervision

(Defendant placed on pretrial probation (276 §87) until:
OTo be dismissed if court costs / restitution paid by:

Molle Hosequu

 

 

 

 

 

Dismissed upon:
0 Request of Commonwealth 01 Request of Victim

(1 Request of Defendant O Failure to prosecute

O01 Other:
O Filed with Defendant's consent
DB Nolle Prosequi
oH Decriminalized (277 §70 C)

 

FINDING FINAL DISPOSITION JUDGE DATE
O Guilty D Not Guilty 0 Dismissed on recommendation of Probation Dept.
OResponsible [J Not Responsible 0 Probation terminated: defendant discharged
U1 Sentence or disposition revoked (see cont'd page)
O Probable Cause C1 No Probable Cause
COUNT / OFFENSE DISPOSITION DATE AND JUDGE
5 RESIST ARREST c268 §32B Q -4.\Q ( g C t eu
DISPOSITION METHOD FINEASSESSMENT —_| SURFINE costs OUI §24D FEE OUI VICTIMS ASMT
C] Guilty Plea or Admission to Sufficient Facts accepted after
colloquy and alien warming pursuant to C278§29D and MRCrP12
HEAD INJURY ASMT RESTITUTION VIW ASSESSMENT BATTERER’S FEE OTHER
DO Bepth Trial
ury Trial

 

 

 

 

 

SENTENCE OR OTHER DISPOSITION
O Sufficient facts found but continued without a finding until:

& Hos Hof
tS,
3-2
Sean ch 2

ODefendant placed on probation until:

ORisk/Need or OUI O Administrative Supervision Ss W Ss C -
O)Defendant placed on pretrial probation (276 §87) until:
(To be dismissed if court costs / restitution paid by:

 

 

 

 

 

ODismissed upon:
O Request of Commonwealth 0 Request of Victim

O Request of Defendant 0 Failure to prosecute

Other:

O Filed with Defendant's consent
1 Nolle Prosequi

6 Decriminalized (277 §70 C)

 

 

 

 

 

 

FIN G FINAL DISPOSITION JUDGE DATE
uilty O Not Guilty C1 Dismissed on recommendation of Probation Dept.
OResponsible 0 Not Responsible O Probation terminated: defendant discharged
Probable Cause Oi No Probable Cause C1 Sentence or RONG B-SRT ERED page)
COUNT / OFFENSE 4 Y 14 DISPOSITION DATE AND JUDGE
6 STOP FOR POLICE, FAIL c90 §25 - Hi , 4 \ 0 Q
; 8 LTA ‘ | ie ¢ N\A
DISPOSITION METHOD FINE/ASSESSMENT i fae ——heasts OUI §24D FEE Oul victims ASMT \
O Guilty Plea er O Admission to Sufficient Facts accepted after 3 QO
colloquy and alien warming pursuant to C278§29D and MRCrP12 \
HEAD INJURY ASMT RESTITUTION VW ASSESSMENT BATTERER'S FEE OTHER
CiBe Trial
ury Trial

SENTENCE OR OTHER DISPOSITION
O Sufficient facts found but continued without a finding until:
O1 Defendant placed on probation until:

  

O Risk/Need or OU!

 

OITo be dismissed if court costs / restitution paid by: ‘n

nites

Af
es

 

uilty

O Responsible
0 Probable Cause

O Not Guilty
C Not Responsible
0 No Probable Cause

 

FINAL DISPOSITION meee ——TODGE
C) Dismissed on recommendation of Probation Dept.

1 Probation terminated: defendant discharged

{1 Sentence or disposition revoked (see cont'd page)

 

 

 

Date/Time Printed: 01-23-2019 08:55:26

Revised: 07/16

HL MiNi

LSE AU AG METRY DTN
1911CR000365

 

 
Case 1:19-cv-10219-PBS Document 22-2 Filed 08/27/20 Page 8 of 11

 

 

 

 

 

ODismissed upon:
Ol Request of Commonwealth 1 Request of Victim

O01 Request of Defendant O Failure to prosecute

DH Other:
0 Filed with Defendant's consent
C1 Nolle Prosequi
O Decriminalized (277 §70 C)

 

 

 

 

 

DEFENDANT NAME DOCKET NUMBER
CRIMINAL .DOCKET - OFFENSES
. Leon J Campbell 1911CRO000365
COUNT / OFFENSE DISPOSITION DATEAND JUDGE
7 MARKED LANES VIOLATION * c89 §4A 0 Q \ ry QC
~«, J
4 ~\ is + 4
DISPOSITION METHOD FINE/ASSESSMENT __| SURFINE COSTS OU! §24D FEE OU! VICTIMS ASMT |
O Guilty Plea or Admission to Sufficient Facts accepted after
colloquy and alien warning pursuant to C278§29D and MRCrP12
: HEAD INJURY ASMT RESTITUTION VIW ASSESSMENT BATTERER’S FEE OTHER
O Bench Tria!
OJury Trial

 

SENTENCE OR OTHER DISPOSITION
O Sufficient facts found but continued without a finding until:
ODefendant placed on probation until:

ORisk/Need or OUI O Administrative Supervision

QO Defendant placed on pretrial probation (276 §87) until:
O1To be dismissed if court costs / restitution paid by:

Ried

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1Bench Trial
OJury Trial
DDismissed upon:
O Request of Commonwealth Ol Request of Victim

UO Request of Defendant C) Failure to prosecute

Other:
0 Filed with Defendant's consent
D Noile Prosequi
1 Decriminalized (277 §70 C)

 

 

 

 

FINDING. FINAL DISPOSITION JUDGE DATE
Doh D Not Guilty () Dismissed on recommendation of Probation Dept.
esponsible CI Not Responsible CJ Probation terminated: defendant discharged
O) Sentence or disposition revoked (see cont'd page)
(Probable Cause OD No Probable Cause
COUNT / OFFENSE DISPOSITION DATE AND JUDGE ‘\ - .
8 UNREGISTERED MOTOR VEHICLE * c90 §9 q -y ~\ g Cs \ C
.£™
DISPOSITION METHOD FINEJASSESSMENT | SURFINE COSTS OUI §24D FEE OUI VICTIMS ASMT
CJ Guilty Plea or O Admission to Sufficient Facts accepted after
colloquy and alien waming pursuant to C278§29D and MRCrP12
HEAD INJURY ASMT RESTITUTION VW ASSESSMENT IBATTERER'S FEE IGTHER
OBench Trial :
OJury Trial
a SENTENCE OR OTHER DISPOSITION
ODismissed upon:
O1 Sufficient facts found but continued without a finding until:
7 Request of Commonwealth 1] Request of Victim . .
C)Defendant placed on probation until:
1 Request of Defendant O Failure to prosecute
CO Risk/Need or OUI O Administrative Supervision
K)Other. (1 Defendant placed on pretrial probation (276 §87) until:
Cy Filed with Defendant's consent [LTo be dismissed if court costs / restitution paid by:
OF Nolle Prosequi
O1 Decriminalized (277 §70 C)
FINDING FINAL DISPOSITION JUDGE DATE
OGuilty Nop@tilty C1 Dismissed on recommendation of Probation Dept.
O Responsible jot Responsible O) Probation terminated: defendant discharged
C Probable Cause CI No Probable Cause O) Sentence or disposition revoked (see cont'd page)
COUNT / OFFENSE DISPOSITION DATE AND JUDGE =
9 PASSING VIOLATION * c89 §2 o Q 1 O \ ar
\- 1 ~ | 4 ob teu
DISPOSITION METHOD FINE/ASSESSMENT —_|SURFINE COSTS OUI §24D FEE OUI VICTIMS ASMT
Guilty Plea orO Admission to Sufficient Facts accepted after
colloquy and alien warming pursuant to C278§29D and MRCrP12
HEAD INJURY ASMT RESTITUTION VW ASSESSMENT BATTERER'S FEE OTHER

 

 

 

SENTENCE OR OTHER DISPOSITION

(1 Defendant placed on probation until:
CO Risk/Need or OUI oO Administrativé:Supervision

0 Defendant placed on pretrial probation (276 §87) until:

 

‘ f
eG ots
(IT be dismissed if court costs / restitution paid Dye. nee. re: cncnnerenee men ere fh i
Qi
}

 

 

FINDING
OGy
esponsible
CI Probable Cause

O Not Guilty
0 Not Responsible
0 No Probable Cause

 

FINAL DISPOSITION
(1 Dismissed on recommendation of Probation Dept.

 

1 Probation terminated: defendant discharged
[7 Sentence or disposition revoked (see cont'd page)

JUDGE

DATE

 

 

Date/Time Printed: 04-23-2019 08:56:51

1911CR000365

 

Version 2.0 - 11/08
Case 1:19-cv-10219-PBS Document 22-2 Filed 08/27/20 Page 9 of 11

 

 

 

 

 

CRIMINAL DOCKET | DEFENDANT NAME DOCKET NUMBER
; Leon J Campbell 1911CR000365
DOCKET ENTRIES
DATE DOCKET ENTRIES
\ \anha IS Ayvtigne A A pe usta Carnacd, Oxter

 

Ca\\O q Un

 

 

(eae S
PMH St . _

 

 

() PICK filed

 

 

 

 

Cud e7Waticas Regarding a” Potental Cud wIMness filed.

 

 

(\ reas presence a ha co A Ashita Smith

 

Whe Go ek a hota OV. Fe VUUNGYS. Vern

 

@ BHOC

 

 

CanDncence Sve at based on Heatizcai cot

 

 

_ \Crang, 4. )
dt Slr

 

 

Hales by iaave. fa Acie Smith (8 ul (20)

 

tp Plitnca HOC (on Hatoe: Son's pryoerf

 

 

MDA CCOm Any hina to the cH | V2)
( CH

 

 

 

 

 

 

 

 

  

 

 

 

Dh Bah Parlay feohu Wor TA % | 7 Kshi ike Sah
Qs cheek vp bia Plocis. avihe Thies | Zs Grae. OBS.n fitertyae
dve be cove\ Neng es, (Coheey S\ |
the Dist ict 2 Cog yf
B-29 19 SD ST b “upg: ope
Case nel rendu Gr tial, Ais Oral Mole Dimas
Cf Doni d Cran)
emmyene we ome

 

ARR = Arraignment PTH = Pretrial h

 

eating DCE = Discovery compliance
SRP = Status review of payments FAT = First appearance in jury session
DFTA = Defendant failed to appear & was

& jury selection BTR=Senchtrial JTR=Jurytial PCH = Probable cause hearing MOT=Moetionhearing SRE= Status iew

SEN = Sentencing 9 CWF = Continuance-without-finding scheduled to terminate PRO = Probation scheduled to terminate
defautted WAR =Warant issued WARD = Default warrantissued VR = Warrant or default warrant recalled PVH= proion revocation hearing.

 

 

Date/Time Printed: 01-23-2019 08:55:26

PAN AN COTTER
1911CR000365

 

 

 

| Revised: 07/16
 

DOCKET cy-10219/PBS (SCE ene 22 Filed 08/27/20 P SPMBER
CONTINUATION | Paes? Tie bel! Pee 0305

 

NO.| DATE

DOCKET ENTRIES

 

4 a4

 

WC Ald Volo Ansegui as tp ct4.

 

Mims iA Lim ine doldrevseo by Ot

 

Ocws Witting LAF submitk pl 7%

 

Pe) CU Mri Lamune to Adnt_ RMV = 2 Honea

~—>

 

Ort [Xs obytchaa

 

(D CL0s Mim fin Lah At fo Adin Groin Lilordg+

 

(redocti/l) - Alloa acer Ds ob han

 

Svs Ubain umine pe: Cry per, - Allbica

 

our_&s awa hon

 

A sevvra tb ibodute Notan2ed tN -dtnuad

 

B seet) fr whadu. Summons + Abthirenpati

 

fom Kaluyal (r- dink

 

D seen b mntocducs Luba Pm Ghote x

 

AL -ne ache bien, suby cept turdabher,

 

Tt CHDSS—€_ KO nahes

 

/\ ora ra [bg AN lain wea UATVC2ILY

 

Soa rent has Ordtr Aoud - 60 wipesxzg'|

 

Dobects 1D the pool of, LAOS

 

Tony empantlront viz ‘30am

 

- No Challe eb Do Ch)

 

“QD

C+ b wutent uf ja (; neanig did Diva hjve

 

 

 

 

 

 

Cr orders ple addraced’ Leon Camphel ALA Leonidik
[2:02 pma| Operant, Sure nts Jaber Bar
(2.04 pm CWA 1 bf. Dad fondoy Ly it OE LEDS _
€x |- 3 PAcIDS a RTS bc esa pn
\>2. \Dowr— N\uennhe a os. -0 Ge. = Che _ f —
SKA- Mache te = Nr fd ol AGS. 2 nya

 

eine

BKB ~ RAV Image

 

 

 

 

 

ex4- RAV dnt bushy ——?

 

DC-CR 14 (12/89)

www.mass.gov/courts/districtcourt
Nowe. VT wre UVYRE) NUNESEH

CONTINGRHON:0219/PBS Document 262 Figo pee TO Pak. O05
NO.| DATE DOCKET ENTRIES

| AlDlyq [Crs exam of Of.

Conk) 2pm ~ CA) COILA Ofc. ty Le Gn ton ,LPD

A'T Pn — Ole identifiee A.

Creat
3a D Calls Ondia Moscicime nto
inguirl) clove! Abt Boh and. Penden
2 Dey Acoias Aut Beh |
O.VAomn A lea hea» |
Arexty 5 CMOS nd a rendwy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 Dden! cr reese. nl domo
g-4- (4 un (eval Wn PeQa Ces$
tread fated 2a Hack

Ses oeh yh ct iB 2 \ At athe Ce futned L syle tl
G34 om {lise Deg
LOY any.
Eh el

 

 

 

 

 

 

 

 

Cann gb. \{ ata Leanitus “Sabir sf
nce ah ot appeal dac Lot cheet ~ NAC axer'tarn 43

CS Lec ap Porest meat of caunse(

FABRA | Notice of t Apesal { ed be heft toy a bean

 

 

 

 

 

 

 

 

 

 

JNO an re a '
Co A

Neel

 

 

 

 

 

 

 

 

 

 

 

 

 

DC-CR 14 (12/89)
